                                                        Hearing Date: October 3, 2019
                                                              Time: 10:00 a.m.
ROSEN & ASSOCIATES, P.C.
Counsel to the Debtor
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen
Paris Gyparakis

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
Ιn re:
                                                      Chapter 11
Robert Francis Xavier Sillerman
aka Robert F.X. Sillerman,
aka Robert F. Sillerman,                              Case No. 17-13633 (MKV)
aka Robert X. Sillerman,

                              Debtor.
Iliad Research and Trading, L.P., a
Utah limited partnership,
                                                      Adv. Proc. No. 19-01119 (MKV)
                              Plaintiff,
v.

Robert Francis Xavier Sillerman
aka Robert F.X. Sillerman,
aka Robert F. Sillerman,
aka Robert X. Sillerman, an individual,

                              Defendant.


          NOTICE OF MOTION TO DISMISS ADVERSARY PROCEEDING

             PLEASE TAKE NOTICE that upon the motion (the “Motion”) dated September

12, 2019 [Adv. Proc. Doc. No. 21], Robert F.X. Sillerman aka Robert F. Sillerman, aka Robert

X. Sillerman, improperly named in the involuntary petition commencing this case as Robert
    Francis Xavier Sillerman1 (the “Debtor”), by and through his counsel, Rosen & Associates, P.C.,

    will move at a hearing before the Honorable Mary Kay Vyskocil, United States Bankruptcy Judge,

    in Courtroom 501 of the United States Bankruptcy Court for the Southern District of New York,

    One Bowling Green, New York, NY 10004 on October 3, 2019 at 10:00 a.m. (prevailing

    Eastern Time), or as soon thereafter as counsel can be heard, for the entry of an order dismissing

    the above-captioned adversary proceeding.

                   PLEASE TAKE FURTHER NOTICE that responses or objections, if any, to the

    Motion shall conform to the Federal Rules of Bankruptcy Procedure and the Local Bankruptcy

    Rules for the Southern District of New York, shall set forth the grounds for such response or

    objection with specificity, and shall be filed with this Court electronically in accordance with

    General Order M-399 (General Order M-399 and the Procedures for Filing, Signing and

    Verification of Documents by Electronic Means can be found at http://www.nysb.uscourts.gov,

    the official website for the Bankruptcy Court), by registered users of this Court’s filing system,

    and by all other parties in interest on a CD-ROM or other electronic media, preferably in PDF or

    any Windows-based word processing format, with a hard copy delivered directly to Judge

    Vyskocil’s chambers, and served in accordance with General Order M-399 upon (i) Rosen &

    Associates, P.C., counsel to the Debtor, 747 Third Avenue, New York, NY 10017, Attn.: Sanford

    P. Rosen, Esq.; (ii) the Office of the United States Trustee, 201 Varick Street, Suite 1006, New

    York, NY 10014, Attn.: Richard Morrissey, Esq.; (iii) Cullen and Dykman LLP, proposed counsel

    to the Official Committee of Unsecured Creditors, 100 Quentin Roosevelt Boulevard, Garden

    City, NY 11530-4850, Attn.: Jil Mazer-Marino, Esq. & Thomas R. Slome, Esq.; and (iv) all other




1
    Mr. Sillerman has never been known as Robert Francis Xavier Sillerman.

                                                         2
parties in interest who have requested notice pursuant to Rule 2002 of the Federal Rules of

Bankruptcy Procedure so as to be received no later than 5:00 pm on September 26, 2019.

Dated: New York, New York
       September 12, 2019


                                             ROSEN & ASSOCIATES, P.C.
                                             Counsel to the Debtor

                                             By:
                                                     Paris Gyparakis
                                                     Sanford P. Rosen
                                             747 Third Avenue
                                             New York, NY 10017-2803
                                             (212) 223-1100




                                            3
